Opinion by
Judge Palladino,
The appellants, Edsel Hurwitz, Wayne R. Miller, Thomas F. Steele, and Andrew J. Zetts, Jr., appeal *479here from an order of the Court of Common Pleas of Centre County which denied their petition for injunctive relief, and which affirmed its prior grant of a partial non-suit to The Pennsylvania State University Board of Trustees. We affirm.
Before this Court, the appellants raise the same issues which were presented below and which the court of common pleas addressed and resolved. We have reviewed the record in this case, the relevant statutory provisions, and the case law, and we affirm on the basis of the comprehensive and able opinion of Judge Keith B. Quigley.
Accordingly, we enter the following
Order
And Now, December 30, 1981, the order of the Court of Common Pleas of Centre County, docketed to No. 78-2446 in equity, is affirmed.